DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0204840) in view of CHEN (US 2018/0370379).
Regarding claim 1, PARK discloses a method for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (100, Fig. 8) using a charging station (912a, Fig. 8; ¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the charging station comprises: 
 	an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), 
 	wherein an output device which is configured for issuing acoustic signals is arranged in an interior (¶ 0063-0064, 0082, 0087, 0289-0290) of the vehicle (¶ 0059-0061: user interface includes an output unit; ¶ 0078-0079, 0088: output unit includes an audio output module), 
 	wherein a first connection for transferring electric power is provided between the power source of the charging station and the battery of the vehicle (¶ 0345), 
 	wherein a second connection for transferring data is provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), 
 	wherein the electric power is transferred via the first connection from the power source to the battery (¶ 0345), 
 	wherein data for acoustic signals is transferred via the second connection from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device issues acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	PARK fails to disclose the data is transferred synchrousnously with transfer of the electric power, and the data for acoustic signals comprises at least one of news reporting and movies.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the synchronous transfer of data as recited in order to provide increased user convenience (CHEN, ¶ 0004).
 	Regarding claim 2, PARK discloses the acoustic data and/or signals further comprise information on a charging process of the battery (¶ 0307).
 	Regarding claim 3, PARK discloses the output device comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
 	Regarding claim 4, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via at least one of radio, Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 5, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
	Regarding claim 7, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 8, PARK discloses a system for charging a battery (¶ 0345: vehicle battery is charged) of a vehicle (¶ 0233-0234: server of a charging station; ¶ 0257: communication unit connected to server of the charging station; ¶ 0305, 0310, 0313, 0334), wherein the system comprises: 

 	wherein the charging station comprises an electric power source (a power source for the charging station is implied in order to charge the battery of the vehicle) and a data source (¶ 0305, 0310: first information is received from the charging station and therefore a data source is implied), 
 	wherein the output device which is configured for issuing acoustic signals must or can be arranged in an interior of the vehicle (¶ 0063-0064, 0082, 0087, 0289-0290), 
 	wherein a first connection for transferring electric power must or can be provided between the power source of the charging station and the battery of the vehicle (¶ 0345), 
 	wherein a second connection for transferring data must or can be provided between the data source of the charging station and the output device in the vehicle (¶ 0135, 0137, 0139-0140, 0256-0257), 
 	wherein the first connection is configured to transfer electric power from the power source to the battery (¶ 0345), and 
 	wherein the second connection is configured to transfer data for acoustic signals from the data source to the output device (¶ 0135, 0137, 0139-0140, 0256-0257), wherein the output device is configured to issue acoustic signals based on the data received (¶ 0059-0061, 0078-0079, 0088).
 	PARK fails to disclose the data is transferred synchrousnously with transfer of the electric power, and the data for acoustic signals comprises at least one of news reporting and movies.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the synchronous transfer of data as recited in order to provide increased user convenience (CHEN, ¶ 0004).
 	Regarding claim 9, PARK discloses the output device comprises at least one speaker and/or at least one sound source, which is configured to convert and/or transform the data for the acoustic signals into the acoustic signals (¶ 0088).
 	Regarding claim 10, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via at least one or radio, Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 11, PARK discloses the data for the acoustic signals is transferred to the output device via a line as connection for the data and/or via at least one of radio, Bluetooth, WLAN, or Wi-Fi, or a mobile phone connection as connection for the data (¶ 0139-0140).
 	Regarding claim 12, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 13, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
 	Regarding claim 14, PARK discloses the electric power is transferred to the battery via a line for electric power and/or by induction (¶ 0345).
Regarding claim 15, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 16, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 17, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
 	Regarding claim 18, PARK discloses data for visual signals is additionally transferred via the second connection from the data source to the output device (¶ 0010, 0326-0328).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of CHEN as applied to claims 1-5 and 7-18 above, and further in view of FALK (DE102011078046; cited on IDS and English machine translation provided by Applicant).
	Regarding claim 6, PARK in view of CHEN teaches the method as applied to claim 5 but fails to disclose a cable is used which includes the line for the data and the line for electric power. FALK discloses a cable is used which includes the line for the data and the line for electric power (¶ 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cable as recited in order to provide a connection which, e.g., compared to a wireless connection, is less likely to suffer from interference, is more difficult for unauthorized user to intercept data, and/or allows for faster data transmission. 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of CHEN as applied to claims 1-5 and 7-18 above, and further in view of EICHHORN (DE102019104971A1).
Regarding claim 20, PARK in view of CHEN teaches the method as applied to claim 1, but fails to disclose the acoustic data and/or signals further comprise information pertaining to errors occurring during charging. EICHHORN discloses the acoustic data and/or signals further comprise information pertaining to errors occurring during charging (abstract, ¶ 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information pertaining to errors occurring during charging in order to provide a charging error message more efficiently to a user of the vehicle (EICHHORN, ¶ 0003).
 	Regarding claim 21, PARK in view of CHEN teaches the system as applied to claim 8 but fails to disclose the acoustic data and/or signals further comprise information pertaining to errors occurring during charging. EICHHORN discloses the acoustic data and/or signals further comprise information pertaining to errors occurring during charging (abstract, ¶ 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the information pertaining to errors occurring during charging in order to provide a charging error message more efficiently to a user of the vehicle (EICHHORN, ¶ 0003).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 17, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 17, 2022